Citation Nr: 0910896	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  08-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hammer toe deformity of 
toes 4 to 5, right foot, to include as secondary to status 
post crush injury to the right foot with old fracture to 
second metatarsal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board also observes that the Veteran's appeal had 
originally included the issue of entitlement to service 
connection for status post crush injury to the right foot 
with old fracture to the second metatarsal and service 
connection for hammertoe deformity of toes 2 and 3, right 
foot.  The February 2007 rating decision granted service 
connection for status post crush injury to the right foot 
with old fracture to the second metatarsal, assigning a 10 
percent evaluation, effective from July 25, 2006.  
Subsequently, a November 2007 rating decision granted service 
connection for hammertoe deformity of toes 2 and 3, right 
foot, assigning a noncompensable evaluation, effective from 
July 25, 2006.  Because the grant of service connection was a 
full grant of the benefits sought on appeal as to those 
issues, and because the Veteran did not appeal the initial 
disability ratings or effective dates assigned, those issues 
no longer remain in appellate status, and no further 
consideration is required.

A video conference hearing was held in February 2009, with 
the Veteran sitting at the Des Moines RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have hammertoe 
deformity of toes 4 and 5, right foot, that is causally or 
etiologically related to active military service or to a 
service-connected disorder.


CONCLUSION OF LAW

Hammertoe deformity of toes 4 and 5, right foot, was not 
incurred in active service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in August 2006.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  

The Board does observe that the Veteran identified clinical 
records from Base Field Hospital, Marshall Islands, from 
March 1944 to October 1944.  The RO requested these records 
from the National Personnel Records Center (NPRC) in January 
2008.  A response was received in February 2008 that these 
records were unavailable.  Accordingly, in April 2008, the RO 
issued a Formal Finding of the Unavailability of Clinical 
Records.  The Veteran was notified of this finding later that 
same month, and was informed to submit any clinical records 
from service or other documentation that he may have that was 
not already of record.  The letter also informed him of the 
type of evidence he could submit that would substitute for 
clinical records.  The Veteran did not submit any additional 
information or evidence in response to this letter. 

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
Veteran with regard to obtaining his service clinical records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the Veteran's claims that 
has not been obtained and associated with the claims folder.

Additionally, the Veteran was afforded a VA examination in 
December 2006.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hammertoe 
deformity of toes 4 and 5, right foot.  The Veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of such a disorder.  Although the Veteran has 
reported a consistent history of injuring his right foot 
during service, he stated at his December 2006 VA examination 
that he recalls having a flexion deformity of the second and 
third toes since that time.  He did not mention any 
symptomatology that pertained to his fourth or fifth toe.  
Furthermore, at his November 1945 separation examination, his 
extremities, to include his feet, were noted as clinically 
normal, with the exception of hammertoe deformity of toes 2 
and 3.  The November 1945 separation examination made no 
mention of any hammertoe deformity of toes 4 and 5.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for hammertoe deformity of toes 
4 and 5, right foot, immediately following his period of 
service or for many decades thereafter.  Therefore, the Board 
finds that hammertoe deformity of toes 4 and 5, right foot, 
did not manifest during service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hammertoe deformity of toes 4 and 5, right foot, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
symptoms of hammertoe deformity of toes 4 and 5, right foot, 
is itself evidence which tends to show that such a disorder 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hammertoe 
deformity of toes 4 and 5, right foot, manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link the Veteran's current 
hammertoe deformity of toes 4 and 5, right foot, to his 
military service.  In this regard, the Veteran underwent a VA 
examination in December 2006.  At that examination, the 
examiner stated that it was at least as likely as not that 
the Veteran's foot condition of old fracture to the second 
metatarsal was caused by or a result of a gate landing on his 
foot during service, noting that the Veteran provided a 
history that was consistent with the radiographic injury.  
However, the examiner continued that because there was no 
evidence in the Vetearn's service treatment records, it was 
not possible to be certain of the etiology of the prior 
second metatarsal fracture.  Thus, there is no medical 
evidence of record that links any current hammertoe deformity 
of toes 4 and 5, right foot, to a disease or injury in 
service.  Therefore, the Board finds that the Veteran's 
hammertoe deformity, toes 4 and 5, right foot, did not 
manifest during service and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.

As to the Veteran's claim that he has hammertoe deformity of 
toes 4 and 5, right foot, that is related to his service-
connected status post crush injury to the right foot with old 
fracture to the second metatarsal, the Board also finds that 
the medical evidence of record does not support this 
contention.  The Veteran is service-connected for status post 
crush injury to the right foot with old fracture to the 
second metatarsal; however, the medical evidence has not 
established a relationship between a current hammertoe 
deformity of toes 4 and 5, right foot, and his service-
connected disability.  In this regard, at the December 2006 
VA examination, the examiner stated that it was less likely 
than not (less than 50/50 probability) that the Veteran's 
hammertoe deformity of toes 4 and 5, right foot, were caused 
by or a result of the injuries to his right foot during 
service.  In this regard, the examiner stated that the 
Veteran recalled that there was a hammertoe deformity of toes 
2 and 3 ever since his foot fracture during service.  Again, 
the Veteran made no mention of hammertoe deformity of toes 4 
and 5 ever since his foot fracture.  The examiner continued 
that the most common cause of hammertoe deformity was 
improper footwear, and that it was also seen when the second 
toe is longer than the first toe.  

Although the Veteran may sincerely believe that his hammertoe 
deformity of toes 4 and 5, right foot, was caused by the 
injuries to his right foot during active service, the 
Veteran, as a lay person, is not competent to testify as to 
matters of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

As such, a nexus to service or a service connected disability 
has still not been shown.  Therefore, the Board finds that 
hammertoe deformity of toes 4 and 5, right foot, did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service, to include the Veteran's service-connected right 
foot disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hammertoe deformity of toes 4 and 
5, right foot.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for hammertoe deformity of toes 4 and 
5, right foot, is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3,310 
(2008).


ORDER

Entitlement to service connection for hammer toe deformity of 
toes 4 to 5, right foot, to include as secondary to status 
post crush injury to the right foot with old fracture to 
second metatarsal, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


